Citation Nr: 0507840	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to an increased disability rating for 
residuals of a right ankle fracture, currently evaluated as 
10 percent disabling.  

4.  Entitlement to a compensable disability rating for 
residuals of a shell fragment wound of the left posterior 
thigh, to include a scar and muscle damage.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1940 
to July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  Specifically, in a July 2000 decision, the RO 
granted a compensable evaluation of 10 percent, effective 
from March 22, 2000 (date of receipt of claim) for the 
service-connected residuals of a right ankle fracture.  Also 
in that determination, the RO denied a compensable rating for 
the service-connected residuals of a shell fragment wound of 
the left posterior thigh, to include a scar and muscle 
damage.  Additionally, by a June 2002 rating action, the RO 
denied service connection for right and left knee 
disabilities.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

During the current appeal, there was a recent and substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  A review of the 
claims folder in the present case indicates that VA has not 
satisfied the notification requirements of the VCAA with 
regard to the veteran's increased rating claims currently on 
appeal.  A remand is necessary, therefore, to accord the RO 
an opportunity to provide such notice with regard to these 
issues.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Also with regard to the veteran's increased rating claims, 
the Board notes that the rating action dated in July 2000 as 
well as the statement of the case (SOC) which was issued on 
January 16th, 2003 pursuant to these issues indicate that the 
veteran underwent a VA examination on June 27, 2000 at the 
Oakland Park VA Outpatient Clinic of the VA Medical Center 
(VAMC) in Miami, Florida.  The report of this evaluation is 
not included in the claims folder.  

The veteran has not undergone a VA examination of these 
service-connected disabilities since the June 2000 
evaluation.  At a hearing conducted via videoconferencing 
before the undersigned Veterans Law Judge in December 2004, 
the veteran testified that, since the June 2000 VA 
examination, he now experiences some numbness in his right 
ankle with resulting functional impairment.  Hearing 
transcript (T.) at 9.  In addition, he described continued 
symptoms of occasional swelling and instability as well as an 
inability to walk for long.  T. at 9-10.  With regard to the 
service-connected left posterior thigh disability, the 
veteran testified that, although he does not have many 
problems with his left leg, he does experience a "needle" 
type pain in this extremity.  T. at 11.  

With regard to the claims for service connection for 
bilateral knee disabilities, the veteran submitted, in August 
2001, multiple VA Forms 21-4142, Authorization And Consent To 
Release Information To The Department Of Veterans Affairs 
(VA) (Form 21-4142s) reflecting post-service knee treatment.  
While the RO has obtained records of pertinent medical care 
that the veteran has received from some of these private 
sources, the agency has not attempted to procure treatment 
records from all of the cited medical personnel.  
In August 2001, the veteran referenced knee treatment that he 
had received at the Oakland Park VA Outpatient Clinic.  
Further review of the claims folder indicates that records 
reflecting treatment received at this medical facility from 
June 2000 to October 2002 have been obtained and associated 
with the veteran's file.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims of increased ratings for 
residuals of a right ankle fracture and 
residuals of a shell fragment wound of 
the left posterior thigh.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who treated him for his knee 
problems since October 2002.  The Board 
is particularly interested in records of 
knee treatment that the veteran has 
received from Drs.  Baca and Goberville 
since July 2000, and the Best Care 
Physical Therapy, Inc. since July 2000.  
After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain legible 
copies of the complete clinical records 
from each health care provider identified 
by the veteran.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.

3.  The RO should also procure copies of 
all records of knee, right ankle, and 
left thigh treatment that the veteran has 
received at the Oakland Park VA 
Outpatient Clinic since October 2002.  In 
addition, if available, the RO should 
obtain a copy of the report of the VA 
examination conducted on June 27, 2000 at 
the Oakland Park VA Outpatient Clinic.  
All available reports not previously 
obtained should be associated with the 
veteran's claims folder.  

4.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
service-connected residuals of a right 
ankle fracture and the service-connected 
residuals of a shell fragment wound of 
the left posterior thigh, to include a 
scar and muscle damage.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

All pertinent pathology associated with 
each of these service-connected 
disabilities should be noted in the 
examination report.  Specifically with 
regard to the service-connected right 
ankle disability, the examiner should 
provide the ranges of motion of this 
joint.  

Furthermore, the examiner should note 
whether the veteran's right ankle 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his right ankle 
repeatedly over a period of time.  

5.  The RO should then readjudicate the 
issues of entitlement to service 
connection for right knee and left knee 
disabilities, entitlement to a disability 
rating greater than 10 percent for the 
service-connected residuals of a right 
ankle fracture, and entitlement to a 
compensable disability rating for the 
service-connected residuals of a shell 
fragment wound of the left posterior 
thigh, to include a scar and muscle 
damage.  If the decisions remain in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



